UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6161



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


QUINTON LEON SUTTON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Frank W. Bullock, Jr.,
District Judge. (CR-98-355, CA-01-369-1)


Submitted:   May 30, 2002                   Decided:    June 6, 2002


Before WILKINS, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Linwood Morgan, Jr., Charlotte, North Carolina; Marcia Gail
Shein, LAW OFFICE OF MARCIA G. SHEIN, P.C., Decatur, Georgia, for
Appellant. Sandra Jane Hairston, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Quinton Leon Sutton seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001). We have reviewed the record and the district court’s opinion

accepting the recommendation of the magistrate judge and find no

reversible error.     Accordingly, we deny Sutton’s motion for a

certificate   of   appealability   and   dismiss   the   appeal   on   the

reasoning of the district court. United States v. Sutton, Nos. CR-

98-355; CA-01-369-1 (M.D.N.C. Nov. 20, 2001). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                              DISMISSED




                                   2